     MCGREGOR W. SCOTT
 1   United States Attorney
     DEBORAH LEE STACHEL
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (415) 977-8985
            Facsimile: (415) 744-0134
 6          Email: Michael.Marriott@ssa.gov
     Attorneys for Defendant
 7
 8   DAVID F. CHERMOL
     CHERMOL & FISHMAN, LLC
 9          11450 Bustleton Avenue
10          Philadelphia, PA 19116
            215-464-7200
11          Fax: 215-464-7224
            Email: dave@ssihelp.us
12   Attorney for Plaintiff

13
                               UNITED STATES DISTRICT COURT
14
15                            EASTERN DISTRICT OF CALIFORNIA

16                                   SACRAMENTO DIVISION
17
18   KAREN LOUISE DONALDSON,                    )   Civil No. 2:18-cv-00433-AC
19                                              )
           Plaintiff,                           )   STIPULATION FOR THE AWARD AND
20                                              )   PAYMENT OF ATTORNEY FEES
                   v.                           )   PURSUANT TO THE EQUAL ACCESS
21                                              )   TO JUSTICE ACT, 28 U.S.C. § 2412(d),
22   NANCY A. BERRYHILL, Acting                 )   AND COSTS PURSUANT TO 28 U.S.C. §
     Commissioner of Social Security,           )   1920
23                                              )
           Defendant.                           )
24
                                                )
25
26
27
28




                                                1
 1          IT IS HEREBY STIPULATED by and between the parties through their undersigned
 2   counsel, subject to the approval of the Court, that Karen Louise Donaldson be awarded
 3   attorney fees and expenses in the amount of Seven Thousand dollars ($7,000) under the Equal
 4   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of Six Hundred
 5   Twenty Five dollars ($625) under 28 U.S.C. § 1920. This amount represents compensation for
 6   all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action,
 7   in accordance with 28 U.S.C. §§ 1920; 2412(d).
 8          After the Court issues an order for EAJA fees to Karen Louise Donaldson, the
 9   government will consider the matter of Karen Louise Donaldson’s assignment of EAJA fees to
10   David F. Chermol. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability to
11   honor the assignment will depend on whether the fees are subject to any offset allowed under
12   the United States Department of the Treasury’s Offset Program. After the order for EAJA fees
13   is entered, the government will determine whether they are subject to any offset.
14          Fees shall be made payable to Karen Louise Donaldson, but if the Department of the
15   Treasury determines that Karen Louise Donaldson does not owe a federal debt, then the
16   government shall cause the payment of fees, expenses and costs to be made directly to David
17   F. Chermol, pursuant to the assignment executed by Karen Louise Donaldson. Any payments
18   made shall be delivered to David F. Chermol.
19          This stipulation constitutes a compromise settlement of Karen Louise Donaldson’s
20   request for EAJA attorney fees, and does not constitute an admission of liability on the part of
21   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a
22   complete release from, and bar to, any and all claims that Karen Louise Donaldson and/or
23   David F. Chermol including Chermol & Fishman may have relating to EAJA attorney fees in
24   connection with this action.
25
26
27
28




                                                       2
 1          This award is without prejudice to the rights of David F. Chermol and/or Chermol &
 2   Fishman to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
 3   savings clause provisions of the EAJA.
 4
 5
                                                 Respectfully submitted,
 6
     Dated: November 27, 2018                    CHERMOL & FISHMAN, LLC
 7
                                           By:   /s/ David F. Chermol*
 8
                                                 DAVID F. CHERMOL
 9                                               * By email authorization on November 26, 2018
                                                 Attorney for Plaintiff.
10
11
     Dated: November 27, 2018                    MCGREGOR W. SCOTT
12                                               United States Attorney
13                                        By:    /s/ Michael K. Marriott
14                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
15                                               Attorneys for Defendant
16
17
18
19
20
21                                               ORDER
22
23   APPROVED AND SO ORDERED:

24   DATED:        November 27, 2018
25
26
27
28




                                                    3
